PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Marine, et al.				           		:
Application No. 35/510,708			           	:	DECISION ON PETITION
Filed: June 16, 2020					:
Attorney Docket No. 082821.00016          		:
	

This is a decision on the renewed petition under 37 CFR 1.137(a), filed August 18, 2022, to revive the above-identified application. 

The petition is GRANTED.

The application became abandoned for failure s to timely pay the issue fee on or before April 11, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed January 10, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on April 12, 2022. The Office mailed a Notice of Abandonment on May 12, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee payment of $350.00, (2) the petition fee of $1050.00.00, and (3) a proper statement of unintentional delay, and (4) a terminal disclaimer and $170.00 fee.

The Terminal Disclaimer filed July 20, 2022 is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

The application is being forwarded to the Office of Data Management for processing into a patent. 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET